 In the Matter of STANDARD-COOSA-THATCHER COMPANY, EMPLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETITIONERIn the Matter of STANDARD-COOSA-THATCHER COMPANY, EMPLOYERAND PETITIONERandTEXTILE WORKERS UNION OF AMERICA, CIOCases Nos. 10-RC-238 and 10-R111-16, respectively.-DecidedOctober 29,1948DECISIONANDORDERUpon separate petitions duly filed, a hearing in this consolidatedcase was held before a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*All parties were afforded an opportunity to file briefs in supportof their respective positions, and have done so.Upon the entire record in this case, the Board finds :1.THE BUSINESS OF THE EMPLOYERStandard-Coosa-Thatcher Company, a Tennessee corporation, isengaged in the manufacture of mercerized yarn and thread at itsplants located at Piedmont and Gadsden, Alabama; Roseville, Geor-gia; and Ridgedale, a suburb of Chattanooga, Tennessee.We areconcerned with its operations at Ridgedale, hereinafter referred to asthe Ridgedale operation.The Employer purchases annually for useat the Ridgedale operation raw materials valued in excess of $3,500,-000 a year, approximately 95 percent of which is obtained from sourcesoutside the State of Tennessee.Finished products manufactured bythe Employer at this plant are valued in excess of $5,000,000 a year,approximately 75 percent of which is shipped outside the State.*Chairman Herzog andMembers Reynolds and Gray.80 N. L. R. B., No. 13.50 STANDARD-COOSA-THATCHER COMPANY51The Employer admits, and we find, that it is engaged incommercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. TIIE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of all production and mainte-nance employees at the Thatcher mill of the Employer's Ridgedaleoperation, including section men, but excluding office, clerical, tech-nical,and cafeteria employees, and all supervisory personnel.Thisunit is almost identical with the one requested by the same Petitionerin a prior proceeding involving the same Employer,which the Boardfound to beappropriate'The Employer, on the other hand, con-tends now, as it did at the prior proceeding, that the only appropriateunit should be operation-wide and should consist of all production andmaintenance employees at its Ridgedale operation, including the em-ployees at the Thatcher mill.The Employer's Ridgedale operation consists of some 18 or 19buildings.Three of these buildings make up the Thatcher mill; 2buildings comprise the Standard mill; the maintenance department issituated in the Maintenance building immediately adjacent to andpart of the Thatcher mill.The 2 mills are located on the same sideof themainthoroughfare, but across a street from one another.Thereare approximately 1,335 employees at the Ridgedale operation, ofwhom 890 are employed in the Thatcher mill, 385 are employed iii theStandard mill, and 60 are employed in themaintenancedepartment.In the 1947 proceedingwe said :We are not unmindful, as urged by the Employer, that thenatureof the operations and the uniformpersonnel policies andworking conditions throughout the Employer'splant indicatethat its production and maintenance employees could functionfor the purposes of collective bargaining on a plant-wide basis.It is significant that the Thatcher building alone functions as aspinning mill, that it is physically separated from the Standardbuilding and the Maintenance building, that it does not inter-change its employees with those in the other two buildings, thatseparate pay rolls are kept for each building and that, essentially,'Matter of Standard-Coosa-Thatcher Company,73 N. L. R. B. 123(April 1947).Theentire record of that proceeding is incorporated by reference in this case at the request ofthe parties.817319-49-vol 805 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferent types of machinery and skills are utilized in each build-ing.We also note that there is no labor organization presentlyseeking to represent the Employer's employees in a plant-wideunit and that there is absent any collective bargaining history ona more comprehensive basis.Under all these circumstances weare of the opinion that the unit sought by the Petitioner may atthis time constitute an appropriate unit for the purposes of col-lective bargaining.This finding does not, however, precludefuture reconsideration of the appropriateness of a larger unitshould organization of the Employer's employees be extended toother buildings of its Ridgedale plant.Since our prior decision in this matter, there has been no substan-tial change in the Employer's operations.However, testimonyadduced at the hearing in this case shows that there is some inter-change of employees between the Thatcher and the Standard mills.It now also appears that, although the operations of the Thatcherand Standard mills differ, the operations of the Standard mill are ingreat measure dependent upon yarn processed by the Thatcher mill,and that a shut-down or work stoppage in the latter mill would seri-ously affect the operations of the Standard mill.Moreover, it appearsthat most employees of the maintenance department have no specificwork station in either the Thatcher or Standard mill, but work inter-changeably in both mills as necessity demands.The foregoing fac-tors, and the entire record in the case, emphasize the high degree offunctional integration among the employees of the Employer's Ridge-dale operation.This condition, complemented by the highly central-ized management control which was recognized in our prior decision,is persuasive evidence of the appropriateness of an operations-widecollective bargaining unit, coextensive with the Ridgedale operation.It is also apparent that the Board originally established a separatebargaining unit on behalf of the employees in the Thatcher plantpartly because no union had succeeded in organizing the Employer'semployees on a broader basis.This was before the statute wasamended.While the extent of employee organization is still one ofthe factors to be weighed in determining the appropriateness of a unit,we conclude, on the present record, that the extent of employee organi-zation would actually be the controlling justification for finding thatthe single-plant unit sought here by the Union is appropriate.TheAct, as amended, provides that the extent to which the employees haveorganized shall not be "controlling." 22Section 9 (e) (5). STANDARD-COOSA-THATCHER COMPANY53In view of the interdependence of the Standard and Thatcher mills,the high degree of functional integration, and the centralized manage-ment control governing these operations, we find that only an opera-tions-wide unit is appropriate for the purpose of collective bargain-ing.Accordingly, we find that a unit restricted to the employees ofthe Thatcher mill, as requested by the Petitioner in Case No. 10-RC-238, is inappropriate.We shall, therefore, dismiss the petition filedin Case No. 10-RC-238.Although, as indicated above, we find in agreement with theEmployer's contention that only an operations-wide unit is appro-priate, we find that no question exists concerning the representationof employees in such a unit, because the record does not disclose thatany labor organization has presented the Employer with a claim to berecognized as bargaining representative in that unit.3We shall, there-fore, also dismiss the petition filed in Case No. 10-RM-16.ORDERUpon the basis of the above findings of fact and upon the entirerecord in this case, the National Labor Relations Board hereby orders :(1) that the petition for certification of representatives of employeesof Standard-Coosa-Thatcher Company, Thatcher mill, Chattanooga,Tennessee, filed by Textile Workers Union of America, CIO, in CaseNo. 10-RC-238, be, and it hereby is, dismissed; and (2) that the peti-tion for certification of representatives of employees of Standard-Coosa-Thatcher Company, Chattanooga, Tennessee, filed by theEmployer in Case No. 10-RM-16, be, and it hereby is, dismissed.8 SeeMatter of Herman Loewenstein, Inc.,75 N. L. R. B. 877.